DETAILED ACTION
Claims 1-20 are pending in the application. 


Notice of Pre-AIA  or AIA  Status
2.   	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.  	Claims 1, 2, 4-6, 8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bodkin et al (US 2014/0009757 A1) in view of McGrath et al (US 2006/0273239 A1).

    	As per claim 1, Bodkin discloses a semiconductor substrate (fig. 4, polarimetric imager 400, detector 418, substrate is where pixels are located, see associated written description, also see para 0036) comprising a first photodiode and a second photodiode (fig. 4, pixels 422 and 424) the first photodiode being positioned adjacent to the second photodiode along a first axis (fig. 4, pixels 422 and 424 are adjacent to each other, see focal plane/axis 430);
    	a birefringent crystal (fig. 4, birefringent plate 408) positioned over the first photodiode and the second photodiode along a second axis perpendicular to the first axis (fig. 4, birefringent plate 408 is positioned over pixels 422 and 424, second axis is the optical axis); and
   	a microlens (fig. 3, lenslets 316 (i.e. microlens)) are positioned over the birefringent crystal along the second axis (fig. 3, lenslets 316 are placed over the birefringent plate 308), the microlens having a curvature along the first axis, an apex point of the curvature being positioned over the first photodiode along the second axis (figs. 3 and 4 show lenslets 316 having a curvature along a first axis and positioned over pixels 422 and 424, see figs. 3 and 4).

    	Bodkin fails to teach wherein the microlens having a an asymmetric curvature. However, McGrath discloses an image sensor comprising microlens wherein the microlens may be of asymmetrical shape for directing light incoming on the image sensor (McGrath, fig. 6, microlens 130, para 0018). 

    	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Bodkin in view of McGrath, as a whole, by incorporating the asymmetric microlens as taught by McGrath, into the polarimetric imager as disclosed by Bodkin, because doing so would provide a more efficient way directing incoming light onto the image sensor, thus enhancing the sensitivity of the imager as a whole. 

    	As per claim 2, the combined teachings of Bodkin in view of McGrath, as a whole, further discloses the apparatus of claim 1, wherein the microlens is configured to focus incident light on the birefringent crystal over the first photodiode along the second axis (Bodkin, fig. 3, lenslets 316 is placed over birefringent plate 308 which focus light through the birefringent plate placed over pixels 422 and 424). 

    	As per claim 4, the combined teachings of Bodkin in view of McGrath, as a whole, further discloses the apparatus of claim 2, wherein: 
  	the birefringent crystal (Bodkin, fig. 4, polarimetric imager 400, birefringent plate 408) is configured to: 
  	refract an ordinary ray component of the incident light by a first angle, the first angle being based on a first refractive index associated with the ordinary ray component, the ordinary ray component having a first electric field that is perpendicular to a principal plane of the birefringent crystal (Bodkin, fig. 1, birefringent plate 108 discloses the properties/functionality of birefringent plate 408 wherein there are two polarization states having different indexes of refraction, one of them being “ordinary”, see para 0028); and
  	refract an extraordinary ray component of the incident light by a second angle, the second angle being based on a second refractive index associated with the extraordinary ray component, the extraordinary ray component having a second electric field that is parallel with the principal plane of the birefringent crystal (Bodkin, fig. 1, birefringent plate 108 discloses the properties/functionality of birefringent plate 408 wherein there are two polarization states having different indexes of refraction, the other being “extraordinary”, see para 0028); 
   	the first photodiode is configured to measure an intensity of the ordinary ray component (Bodkin, para 0029 discloses a pair of images being generated based on the different indexes of refraction, wherein light is impinged on a first pixel, also see para 0038); and 
  	the second photodiode is configured to measure an intensity of the extraordinary ray component (Bodkin, para 0029 discloses a pair of images being generated based on the different indexes of refraction, wherein light is impinged on a second pixel, also see para 0038).

    	As per claim 5, the combined teachings of Bodkin in view of McGrath, as a whole, further discloses the apparatus of claim 4, wherein the second angle is related to the first angle based on the first refractive index, the second refractive index, and a third angle between an optical axis of the birefringent crystal and a surface normal of the birefringent crystal (Bodkin, fig. 4, polarimetric imager 400, birefringent plate 408, detector 418, second angle is based on first angle incoming into birefringent plate 408, and third angle is the optical axis incoming from lenslet 316, shown in fig. 3, see associated written description). 

  	As per claim 6, the combined teachings of Bodkin in view of McGrath, as a whole, further discloses the apparatus of claim 4, wherein a depth of the birefringent crystal is based on: 
  	(i) a separation between a center of the first photodiode and a center of second photodiode and 
   	(ii) a wavelength of light of the extraordinary ray component and the ordinary ray component (Bodkin, fig. 4, polarimetric imager 400, birefringent plate 408, detector 418, pixels 422 and 424, see associated written description, also see para 0038).

   	As per claim 8, the combined teachings of Bodkin in view of McGrath, as a whole, further discloses the apparatus of claim 1, further comprising a layer of light absorption structure sandwiched between the birefringent crystal and the semiconductor substrate, the layer of light absorption structure being configured to enhance a light collection efficiency of each of the first photodiode and the second photodiode (Bodkin, fig. 4, detector 418 is between birefringent plate 408 and substrate where pixels 422 and 424 are located, furthermore detector 418 is comprised of focal plane array 430, see associated written description). 

  	As per claim 10, the combined teachings of Bodkin in view of McGrath, as a whole, further discloses the apparatus of claim 1, wherein: 
  	the first photodiode and the second photodiode are part of, respectively, a first sub-pixel and a second sub-pixel; 
  	the apparatus is configured to: 
  	generate a first pixel of a first image frame based on a first output of the first photodiode; and 
  	generate a second pixel of a second image frame based on a second output of the second photodiode; and 
  	the first pixel corresponds to the second pixel (claim limitations have been discussed and rejected, see claims 1 and 4 above). 

  	As per claim 11, the combined teachings of Bodkin in view of McGrath, as a whole, further discloses an apparatus comprising an array of pixel cells, each pixel cell comprising: 
  	a first photodiode and a second photodiode formed in a semiconductor substrate, the first photodiode being positioned adjacent to the second photodiode along a first axis; 
  	a birefringent crystal positioned over the first photodiode and the second photodiode along a second axis perpendicular to the first axis; and 
  	a microlens positioned over the birefringent crystal along the second axis, the microlens having an asymmetric curvature, an apex point of the asymmetric curvature being positioned over the first photodiode along the second axis (claim limitations have been discussed and rejected, see claim 1 above). 

   	As per claim 12, the combined teachings of Bodkin in view of McGrath, as a whole, further discloses the apparatus of claim 11, wherein 
  	the asymmetric curvature is a first asymmetric curvature (McGrath, fig. 6, microlens 130, para 0018), wherein: 
  	each pixel cell, of the array of pixel cells, further comprises a third photodiode and a fourth photodiode (Bodkin, fig. 4, pixels 422 and 424, shows 2 sets of pixels adjacent to each other which may be a third and fourth pixel); 
  	the first photodiode, the second photodiode, the third photodiode, and the fourth photodiode forms a two-by-two array of photodiodes (Bodkin, fig. 4, pixels 422 and 424 are arranged in 2x2 format); 
  	the microlens is positioned over the two-by-two array of photodiodes along the second axis (Bodkin, fig. 3, lenslets 316 place of birefringent plate 308 placed over pixels); and 
  	the microlens has a second asymmetric curvature (McGrath, fig. 6, microlens 130, para 0018 discloses microlens can have any type of asymmetric curve to them) along a third axis along which the first photodiode is positioned adjacent to the third photodiode, the third axis being perpendicular to each of the first axis and the second axis (Bodkin, figs. 3 and 4, lenslets 316, birefringent plate 308/408, pixels 422 and 424, shows pixels adjacent to each other with a third axis). 

   	As per claim 13, the combined teachings of Bodkin in view of McGrath, as a whole, further discloses the apparatus of claim 11, wherein principal planes of the birefringent crystal for each pixel cell of the array of pixel cells are parallel with each other (Bodkin, fig. 4, polarimetric imager, birefringent plate 408, pixels 422 and 424, principal planes are parallel to each other with respect to pixels 422 and 424, see fig. 4). 

    	As per claim 14, the combined teachings of Bodkin in view of McGrath, as a whole, further discloses the apparatus of claim 11, wherein: 
  	a first principal plane of the birefringent crystal of a first pixel cell of the array of pixel cells is parallel with a first direction; 
  	a second principal plane of the birefringent crystal of a second pixel cell of the array of pixel cells is parallel with a second direction; and 
  	the first direction is perpendicular to the second direction (Bodkin, fig. 4, polarimetric imager, birefringent plate 408, pixels 422 and 424, principal planes are parallel to each other with respect to pixels 422 and 424, and first direction is perpendicular to second direction, see fig. 4).

    	As per claim 15, the combined teachings of Bodkin in view of McGrath, as a whole, further discloses the apparatus of claim 11, further comprising: 
  	a processor configured to process outputs of the array of pixel cells to generate image frames (Bodkin, fig. 4, processing subsystem 428, para 0047); and 
  	a display of a mobile device configured to display content based on the image frames (Bodkin, fig. 4, processing subsystem 428, para 0048).   

     	As per claim 17, the combined teachings of Bodkin in view of McGrath, as a whole, further discloses a method comprising: refracting light incident light, using a microlens, to produce refracted light, wherein: 
  	a first photodiode is positioned adjacent to a second photodiode in a semiconductor substrate along a first axis; 
  	the microlens is positioned over a birefringent crystal along a second axis; 
  	the second axis is orthogonal to the first axis; 
  	the microlens has an asymmetric curvature along the first axis and an apex point of the asymmetric curvature is positioned over the first photodiode along the second axis; 
   	separating the refracted light into a first component of light and a second component of light, using the birefringent crystal, wherein the birefringent crystal is positioned over the first photodiode and the second photodiode along the second axis;
  	detecting the first component of light using the first photodiode; and 
  	detecting the second component of light using the second photodiode (claim limitations have been discussed and rejected, see claims 1 and 4). 

  	As per claim 18, the combined teachings of Bodkin in view of McGrath, as a whole, further discloses the method of claim 17, wherein the first component of light is a first linear polarization, and the second component of light is a second linear polarization orthogonal to the first linear polarization (fig. 4, polarimetric imager, birefringent plate 408, pixels 422 and 424, first and second polarization are linear and orthogonal to each other, see fig. 4 and its associated written description, also see para 0038). 

   	As per claim 19, the combined teachings of Bodkin in view of McGrath, as a whole, further discloses the method of claim 17, wherein: 
  	the microlens is part of an optical element (Bodkin, fig. 3, lenslet 316 placed over birefringent plate 308, 408); and 
  	the method further comprises generating image frames using an array of optical elements (Bodkin para 0038). 

   	As per claim 20, the combined teachings of Bodkin in view of McGrath, as a whole, further discloses the method of claim 17, wherein: 
  	detecting the first component of light using the first photodiode comprises measuring an ordinary ray component of light from the birefringent crystal; and
   	detecting the second component of light using the second photodiode comprises measuring an extraordinary ray component of light from the birefringent crystal (Bodkin, para 0028 and 0038). 


4.  	Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bodkin et al (US 2014/0009757 A1) and McGrath et al (US 2006/0273239 A1) in further view of Kanamori et al (US 2013/0270421 A1).

   	As per claim 3, The apparatus of claim 2, further comprising a wave plate sandwiched between the birefringent crystal and the semiconductor substrate, the wave plate being configured to rotate a polarization state of the incident light.

  	The combined teachings of Bodkin in view of McGrath, as a whole, fails to teach the limitations as recited above in claim 3. However, Kanamori discloses a polarization image sensor comprising a optical low-pass filter (LPF) 3700, wherein quarter wave plate 2904 is sandwiched between quartz LPF (V) 2903 which is comprised of birefringent material and substrate 103, wherein quarter wave plate 2904 shifts incoming light (Kanamori, figs. 3 and 6, optical LPF 3700, substrate 103, quartz LPF (V), quarter wave plate 2904, see associated written description, also see para 0078, 0079, and para 0096). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Bodkin and McGrath, in further view of Kanamori, as a whole, by incorporating the optical LPF as disclosed Kanamori, into the imager as taught by Bodkin and McGrath, because doing so would provide a more efficient way of directing incoming light upon the image sensor, thus enhancing the sensitivity of the image sensor as a whole. 


  	As per claim 9, the apparatus of claim 1, further comprising a color filter sandwiched between the microlens and the semiconductor substrate along the second axis.
   
   	The combined teachings of Bodkin in view of McGrath, as a whole, fails to teach the limitations as recited above in claim 9. However, Kanamori discloses a polarization image sensor, wherein a color filter 109 is sandwiched between micro lenses 2110 and substrate 103 (Kanamori, fig. 3, color filter 109, micro lenses 2110, substrate 103, see associated written description, also see para 0096). 

    	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Bodkin and McGrath, in further view of Kanamori, as a whole, by incorporating the color filter as disclosed by Kanamori, into the imager as taught by Bodkin and McGrath, because doing so would provide a more efficient way of imaging colors pertaining to incoming light, thus reducing the processing needed to adjust the coloring of images being captured. 

  
5.  	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bodkin et al (US 2014/0009757 A1) and McGrath et al (US 2006/0273239 A1) in further view of Perkins et al (US 2020/0273892 A1).

   	As per claim 7, The apparatus of claim 1, wherein: 
  	the first photodiode and the second photodiode are part of a pixel cell array comprising pixel cells (Bodkin, fig. 4, polarimetric imager 400, pixels 422 and 424); 
  	each pixel cell comprises a plurality of photodiodes (Bodkin, fig. 4, polarimetric imager 400, pixels 422 and 424 is comprised of a plurality of photodiodes); and 
   	
  	The combined teachings of Bodkin in view of McGrath, as a whole, fails to teach the semiconductor substrate comprises a deep trench isolation (DTI) formed between the first photodiode and the second photodiode along the first axis and the semiconductor substrate comprises DTI formed between the pixel cells of the pixel cell array. However, Perkins discloses an imaging system including an image sensor comprising deep trench isolation configuration between adjacent pixels (Perkins, fig. 10A, image sensor 14, deep trench isolation 208-1 and 208-2, see associated written description, also see para 0083). 

   	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Bodkin and McGrath, in further view of Perkins, as a whole, by incorporating the deep trench isolation configuration as disclosed by Perkins, into the imager as taught by Bodkin and McGrath, because doing so would provide a more efficient way of controlling incoming light rays, thus preventing cross-talk amongst the pixels. 


6.  	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bodkin et al (US 2014/0009757 A1) and McGrath et al (US 2006/0273239 A1) in further view of Perreault et al (US 2019/0265477 A1).

   	As per claim 16, The apparatus of claim 15, wherein the mobile device comprises a head-mounted display (HMD).

    	The combined teachings of Bodkin in view of McGrath, as a whole, fails to teach the claim limitations as recited above in claim 16. However, Perreault discloses a near-eye display system for an augmented reality (AR) which is incorporated in a HMD (Perreault, fig. 1, near-eye display system 100, see associated written description, also see para 0012).

   	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Bodkin and McGrath, in further view of Perreault, as a whole, by incorporating the HMD as disclosed by Perreault, into the imager as taught by Bodkin and McGrath, because doing so would provide a more efficient way of imaging the surrounding environment/area of interest. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN H MOREHEAD III/Examiner, Art Unit 2697     

/LIN YE/Supervisory Patent Examiner, Art Unit 2697